Title: To Alexander Hamilton from William S. Smith, 27 December 1799
From: Smith, William Stephens
To: Hamilton, Alexander


          
            Major General Hamilton
            Sir.
            Union Brigade Decr. 27th. 1799.
          
          I have the pleasure to enclose a Letter from Doctr. Samuel Finley soliciting the acceptance of his resignation as Surgeon of the 12th. I advocated his appointment & felt myself obliged when he was complimented with it, I have calmly weight him in the balance, and to my great mortification, he kicks the beam I have alway’s had a friendship for him but I cannot indulge myself further on that score, than to particularly request that his resignation may be promptly accepted—I have the honor to be Sir, with great respect Your most Obedt. Humble Servt.
          
            W. S. Smith 12th. Regt.
          
          
            N.B. We passed the Ceremonies of yesterday. Well, I will report—to-morrow—
          
        